
	

114 HR 613 IH: Servicemember Assistance for Lawful Understanding, Treatment, and Education Act
U.S. House of Representatives
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 613
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2015
			Mr. Meehan (for himself, Mr. Carney, Mr. Bucshon, Mrs. Napolitano, Mrs. Comstock, Mr. Fattah, Mr. Fitzpatrick, Mr. Tonko, and Mr. Costello of Pennsylvania) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act of 1968 to authorize veterans’ treatment
			 courts and encourage services for veterans.
	
	
 1.Short titleThis Act may be cited as the Servicemember Assistance for Lawful Understanding, Treatment, and Education Act or the SALUTE Act. 2.Veterans’ treatment courtsTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended—
 (1)by redesignating part JJ, as added by section 952 of Public Law 110–315 (relating to Loan Repayment for Prosecutors and Public Defenders), as part LL, and moving such part so that such part follows part KK;
 (2)in part LL, as so redesignated and moved by paragraph (1), by redesignating section 3001 as section 3021; and
 (3)by adding at the end the following new part:  MMVeterans’ Treatment Courts 3031.Grant authority (a)In generalThe Attorney General is authorized to award grants for developing, implementing, or enhancing veterans’ treatment courts or expanding operational mental health or drug courts to serve veterans to ensure that such courts effectively integrate substance abuse treatment, mental health treatment, sanctions and incentives, and transitional services, in a judicially supervised court setting with jurisdiction over offenders who are veterans. The Attorney General may award such grants to States, State courts, local courts, units of local government, and Indian tribal governments, acting directly or through agreements with other public or private entities, for court programs that involve—
 (1)continuing judicial supervision over offenders who are veterans with substance abuse or mental health problems;
 (2)coordination with appropriate Federal, State, or local prosecutors; (3)coordination with the Veterans Health Administration; and
 (4)the integrated administration of other sanctions and services, which shall include— (A)substance abuse and mental health treatment (such as treatment for depression, traumatic brain injury, and post-traumatic stress disorder) for each participant who requires such treatment;
 (B)diversion, probation, or other supervised release involving the possibility of prosecution, confinement, or incarceration based on non-compliance with program requirements or failure to show satisfactory progress; and
 (C)offender management, which may include aftercare services such as relapse prevention, health care, education, vocational training, job placement, housing placement, and child care or other family support services for each participant who requires such services.
 (b)Limitation on use of fundsGrant funds made available under this part may not be used to provide judicial supervision over, treatment of, or other services to violent offenders. A State, State court, local court, unit of local government, or Indian tribal government that receives a grant under this part may provide such supervision, treatment, or services to violent offenders who are otherwise eligible for veterans’ treatment court participation only if such supervision, treatment, or services are funded exclusively with non-Federal funds.
							3032.Administration
 (a)ConsultationIn awarding grants under this part, the Attorney General shall consult with the Secretary of Veterans Affairs and any other appropriate officials.
 (b)Regulatory authorityThe Attorney General may, in consultation with the Secretary of Veterans Affairs, issue regulations and guidelines necessary to carry out this part.
 (c)ApplicationsIn addition to any other requirements that may be specified by the Attorney General, in consultation with the Secretary of Veterans Affairs, an application for a grant under this part shall—
 (1)include a long-term strategy and implementation plan that shall provide for the consultation and coordination with appropriate Federal, State and local prosecutors, particularly when veterans’ treatment court participants fail to comply with program requirements;
 (2)explain the applicant’s inability to fund the veterans’ treatment court adequately without Federal assistance;
 (3)certify that the Federal support provided will be used to supplement, and not supplant, State, tribal, and local sources of funding that would otherwise be available;
 (4)identify related governmental or community initiatives that complement or will be coordinated with the veterans’ treatment court;
 (5)certify that there has been appropriate consultation with all affected agencies and that there will be appropriate coordination with all affected agencies in the implementation of the veterans’ treatment court;
 (6)certify that participating offenders will be supervised by one or more designated judges with responsibility for the veterans’ treatment court;
 (7)specify plans for obtaining necessary support and continuing the veterans’ treatment court following the conclusion of Federal support; and
 (8)describe the methodology that will be used in evaluating the veterans’ treatment court. 3033.ReportA State, State court, local court, unit of local government, or Indian tribal government that receives funds under this part during a fiscal year shall submit to the Attorney General and the Secretary of Veterans Affairs a description and an evaluation report on a date specified by the Attorney General regarding the effectiveness of the veterans’ treatment court carried out with a grant under this part.
 3034.DefinitionsFor the purposes of this part: (1)VeteranThe term veteran has the meaning given such term in section 2108 of title 5, United States Code.
 (2)Veterans’ treatment courtThe term veterans’ treatment court means a program designed to offer a collaborative rehabilitative approach for offenders who are veterans in certain criminal justice proceedings.
 (3)Violent offenderThe term violent offender has the meaning given such term in section 2953(a).. 3.Study by the General Accounting Office (a)In generalThe Comptroller General of the United States shall conduct a study to assess the effectiveness and impact of the veterans’ treatment court grant program authorized under part MM of title I of the Omnibus Crime Control and Safe Streets Act of 1968. In assessing the effectiveness of such grant program, the Comptroller General shall consider—
 (1)recidivism rates of veterans’ treatment court participants; (2)completion rates among veterans’ treatment court participants;
 (3)the costs of veterans’ treatment courts to the criminal justice system; and (4)any other factors the Comptroller determines to be appropriate.
 (b)Documents and informationThe Attorney General and recipients of grants awarded under part MM of title I of the Omnibus Crime Control and Safe Streets Act of 1968, as a condition of receiving such a grant, shall provide the Comptroller General with all relevant documents and information that the Comptroller General determines necessary to conduct the study under subsection (a).
 (c)ReportNot later than January 1, 2017, the Comptroller General shall report to Congress the results of the study conducted under subsection (a).
			
